Exhibit TechPrecision Corporation Announces Key Management Changes (April 1, 2009) WESTMINSTER, Mass.(BUSINESS WIRE)TechPrecision Corporation (OTC Bulletin Board: TPCS) (“TechPrecision”, or “the Company”), a leading manufacturer of large-scale, high-precision machined metal fabrications with customers in the alternative energy, medical, nuclear, defense, aerospace and other commercial industries, today announced that it has accepted the resignation of James Reindl from his positions as Chairman, Director and Chief Executive Officer of TechPrecision and as Chairman of its subsidiary Ranor Corporation. Mr. Reindl’s duties as CEO will be assumed on an interim basis by Louis Winoski, one of the Company’s existing directors. Stanley Youtt will continue as CEO of Ranor Corporation. The Company also announced that it has hired Richard Fitzgerald as the new Chief Financial Officer for TechPrecision.
